AO 245B (Rev.06/05) Sheet 1 – Judgment in a Criminal Case



                            United States District Court
                              Eastern District of Wisconsin

  UNITED STATES OF AMERICA
                                                      JUDGMENT IN A CRIMINAL CASE
         V.                                           Case Number: 18-CR-135-JPS
                                                      Marshal Number: 16695-089
  CALVIN D. GLAZUNOV

                                                    Gabriela Leija                Gail Hoffman
                                                    Defendant’s Attorney          Assistant United States Attorney


THE DEFENDANT:
     Pled guilty to Count One of the Information.

     Title & Section             Nature of Offense            Date Concluded                   Count(s)

  18 U.S.C. §§ 922(a)(6),        Unlawful firearm
                                                             February 14, 2018                    One
        924(a)(2)                  acquisition


      The defendant is sentenced as provided in sheets 2 through 6 of this judgment. The sentence is
imposed pursuant to the Sentencing Reform Act of 1984.

      IT IS ORDERED that Counts One and Two of the underlying Indictment be and the same are
hereby DISMISSED.

       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within
30 days of any change of name, residence, or mailing address until all fines, restitution, costs, and
special assessments imposed by this judgment are fully paid.

                                                      Date Sentence Imposed: August 2, 2019




                                                      ______________________________
                                                      J. P. Stadtmueller
                                                      U.S. District Judge

                                                      Date Judgment Signed: August 2, 2019
                  Case 2:18-cr-00135-JPS Filed 08/02/19 Page 1 of 6 Document 61
AO 245B (Rev.06/05) Sheet 2 – Imprisonment                                           Judgment Page 2 of 6
Defendant: Calvin D. Glazunov
Case Number: 18-CR-135


                                             IMPRISONMENT

        The defendant is hereby committed to the custody of the Bureau of Prisons to be imprisoned for
a total term of Fifteen (15) months as to Count One of the Information.

       The Court makes the following recommendations to the Bureau of Prisons:

               (1)    that the defendant be considered for incarceration at a federal facility most near
               the Eastern District of Wisconsin.

       The defendant is remanded to the custody of the U.S. Marshal.

                                                RETURN

       I have executed this judgment as follows:



      Defendant delivered on _____________ to ______________ at ______________, with a certified
copy of this judgment.



                                                        ____________________
                                                        United States Marshal




                                                 By:    ____________________
                                                        Deputy U.S. Marshal




                 Case 2:18-cr-00135-JPS Filed 08/02/19 Page 2 of 6 Document 61
AO 245B (Rev.06/05) Sheet 3 – Supervised Release                                     Judgment Page 3 of 6
Defendant: Calvin D. Glazunov
Case Number: 18-CR-135


                                         SUPERVISED RELEASE

       Upon release from imprisonment, the defendant shall be on supervised release for a total term
of Two (2) years as to Count One of the Information. The defendant shall comply with the following
special conditions:

   1. Within 72 hours of release from the custody of the Bureau of Prisons, the defendant shall report
       in person to his supervising probation officer in the district to which the defendant has been
       released.
   2. The defendant shall not commit another federal, state, or local crime.
   3. The defendant shall not possess any firearms or other dangerous weapons.
   4. Pursuant to the Violent Crime Control and Law Enforcement Act of 1996, the defendant shall
       not illegally possess or unlawfully use any controlled substance. The Court finds there is a low
       risk of future substance abuse by the defendant and therefore suspends the drug testing
       requirements.
   5. The defendant must reside at a residence approved by his supervising probation officer.
   6. The defendant shall use his best efforts to secure lawful full-time employment and support his
       dependents.
   7. The defendant shall notify his supervising probation officer at least ten days prior to any change
       in the place of his residence or employment. When such notification is not possible, the
       defendant shall notify his supervising probation officer within 72 hours of the change.
   8. The defendant shall notify his supervising probation officer within 72 hours of being arrested or
       questioned by a law enforcement officer.
   9. The defendant shall follow the reasonable instructions of his supervising probation officer and
       answer all inquiries of such officer subject to the defendant’s Fifth Amendment right against
       self-incrimination.
   10. The defendant shall permit his supervising probation officer to visit him at reasonable times at
       home, or such other location as may be mutually agreed upon and shall permit confiscation of
       any contraband observed in plain view by his supervising probation officer.
   11. The defendant shall not associate with any persons known by him to be engaged or planning to
       be engaged in criminal activity. “Associate” as used here means to communicate, meet, reside,
       socialize, or otherwise interact with such person.
   12. The defendant shall not knowingly leave the judicial district to which he has been released
       without the permission of the Court or his supervising probation officer.
   13. The defendant shall not enter into any agreement to act as an informer or special agent of a law
       enforcement agency without the prior approval of the Court.




                  Case 2:18-cr-00135-JPS Filed 08/02/19 Page 3 of 6 Document 61
AO 245B (Rev.06/05) Sheet 3 – Supervised Release                                        Judgment Page 4 of 6
Defendant: Calvin D. Glazunov
Case Number: 18-CR-135


   14. The defendant shall submit his person, property, residence, office, and/or any electronic
       communication or data storage device, including a computer as defined in 18 U.S.C. § 1030(e)(1),
       to a search conducted at a reasonable time and in a reasonable manner by his supervising
       probation officer. Failure to submit to a search may constitute grounds for revocation of the
       defendant’s term of supervised release. The defendant shall notify any other occupants that the
       premises may be subject to a search pursuant to this condition. Any search may be conducted
       only when reasonable suspicion exists that the defendant has violated the conditions of his
       supervised release and that the areas to be searched may contain evidence of such violation(s).
   15. The defendant shall cooperate with Immigration and Customs Enforcement under the direction
       of his supervising probation officer.

       In accordance with the recent decisions by the United States Court of Appeals for the Seventh

   Circuit in United States v. Siegel, 753 F.3d 705 (7th Cir. 2014), United States v. Thompson, 777 F.3d 368

   (7th Cir. 2015), United States v. Kappes, 782 F.3d 828 (7th Cir. 2015), United States v. Downs, 784 F.3d

   1180 (7th Cir. 2015), United States v. Poulin, 809 F.3d 924 (7th Cir. 2016), United States v. Ortiz, 817

   F.3d 1180 (7th Cir. 2016), United States v. Hill, 818 F.3d 342 (7th Cir. 2016), and their progeny, the

   Court withheld imposition of any additional conditions of supervised release. The Court concluded

   that such additional conditions, if any, are best left for further consideration at such time as the

   defendant may become eligible for release from the custodial portion of the Court’s sentence.




                  Case 2:18-cr-00135-JPS Filed 08/02/19 Page 4 of 6 Document 61
AO 245B (Rev.06/05) Sheet 5 – Criminal Monetary Penalties                              Judgment Page 5 of 6
Defendant: Calvin D. Glazunov
Case Number: 18-CR-135


                                CRIMINAL MONETARY PENALTIES

      The defendant shall pay the following total criminal monetary penalties in accordance with the
schedule of payments set forth on Sheet 6.

                           Special Assessment                 Fine                 Restitution

 Totals:                           $100.00                    None                    None

                                                       FINE

       Based upon the defendant’s limited financial resources, the Court determines that the defendant
does not have the financial ability to pay a fine within the guidelines range. The Court determines that
the defendant does not have the financial ability to pay the interest on the fine, costs of incarceration,
costs of community confinement, and supervision, and therefore waives the interest on the fine, costs
of incarceration, costs of community confinement, and supervision in this case.

       A waiver of the cost of community confinement does not preclude the Bureau of Prisons from
imposing a subsistence fee of up to twenty-five percent (25%) of gross income, based on ability to pay,
for any portion of the sentence spent in a community correctional facility.

                                                 RESTITUTION

      The defendant shall pay restitution in the amount listed below. Restitution payments shall be
made to the Clerk of the Court—362 U.S. Courthouse, 517 E. Wisconsin Avenue, Milwaukee, Wisconsin
53202—who shall disburse restitution payments to the following payee(s):

                         PAYEE                                           AMOUNT
                          None                                              None




                  Case 2:18-cr-00135-JPS Filed 08/02/19 Page 5 of 6 Document 61
AO 245B (Rev.06/05) Sheet 6 – Schedule of Payments                                   Judgment Page 6 of 6
Defendant: Calvin D. Glazunov
Case Number: 18-CR-135


                                      SCHEDULE OF PAYMENTS

       Payments shall be applied in the following order: (1) assessment, and (2) restitution.

       Special instructions regarding the payment of criminal monetary penalties:

       Unless the Court has expressly ordered otherwise in the special instructions above, if this
judgment imposes a period of imprisonment, payment of the criminal monetary penalties shall be due
during the period of imprisonment. All criminal monetary penalty payments, except those payments
made through the Bureau of Prisons Inmate Financial Responsibility Program are to be made as
directed by the Court, the defendant’s supervising probation officer, or the United States Attorney.




                  Case 2:18-cr-00135-JPS Filed 08/02/19 Page 6 of 6 Document 61
